DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futatsugi (US 2018/0213610).
In regards to claim 1, Futatsugi discloses of a transportation apparatus comprising: a window member (for example 14): a first heating unit (for example 34A) arranged to heat a first region of the window member (14): a second heating unit (for example 34B) arranged to heat a second region of the window member (14): and a control unit (for example see 60, Fig 5 and Paragraphs 0049-0050, 0074) configured to control driving of the first heating unit (34A) and the second heating unit (34B), wherein the first region and the second region are adjacent regions (for example see Figs 1, 3, 8 and 11) and the control unit (60) performs first heating control of making a heating output of the first heating unit larger than a heating output of the second heating unit (for example see Figs 1-11 and Paragraphs 0038-0081, 34A is larger than 34B).  
In regards to claim 5, Futatsugi discloses of the apparatus according to claim 1, wherein heating capabilities of the first heating unit (34A) and the second heating unit (34B) are equal (for example see Figs 7 and 10).  
In regards to claim 6, Futatsugi discloses of the apparatus according to claim 1, wherein the first heating unit (34A) has a higher heating capability than the second heating unit (34B, for example see Figs 6-7, 10 and Paragraphs 0044, 0052-0055, 0059).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi (US 2018/0213610) in view of Nagae (US 2017/0347405).
In regards to claims 2 and 7, Futatsugi discloses of the apparatus according to claim 1 as found within the explanation above, wherein the first heating unit (34A) and the second heating unit (34B) may be independently switched/controlled (for example see Paragraph 0076).
However, Futatsugi does not explicitly disclose of wherein the control unit performs second heating control of making the heating output of the first heating unit smaller than the heating output of the second heating unit after the first heating control is continued for a predetermined time; and wherein the first heating unit has a lower heating capability than the second heating unit.  
Nagae discloses of a transportation apparatus comprising: a window member (for example 101): a first heating unit (for example 40) arranged to heat a first region of the window member (101): a second heating unit (for example 45) arranged to heat a second region of the window member (101): and a control unit (for example see 80, 85 in Fig 2) configured to control driving of the first heating unit (40) and the second heating unit (45), wherein the first region and the second region are adjacent regions (for example see Fig 1),wherein the control unit performs (80, 85) second heating control of making the heating output of the first heating unit (40) smaller than the heating output of the second heating unit (45) after the first heating control is continued for a predetermined time (for example see Figs 2, 3A, alternatives activation of the Deicer and Heating Wire); and wherein the first heating unit (40) has a lower heating capability than the second heating unit (45, for example see Figs 2, 3A-3B, switched off having lower capabilities).  
It would have been obvious to one of ordinary skill in the art to reduce the heating output and capabilities of the first heating unit as compared to the second heating unit after an amount of time as taught by Nagae for reducing unnecessary power consumption delivering a controlled area of heat around a smaller area (camera) as well as protecting that area from potential thermal degradation.
In regards to claim 4, Futatsugi in view of Nagae disclose of the apparatus according to claim 2, wherein the control unit starts the second heating control simultaneously with ending the first heating control, and starts the first heating control simultaneously with ending the second heating control (for example see Nagae Figs 2, 3A, Deicer Energy Control activating/deactivating in line with Heating Wire Energization Control)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi (US 2018/0213610) in view of Ohsumi et al. (US 10,928,629).
In regards to claim 10, Futatsugi discloses of a vehicle comprising: a window member constituting a windshield (for example 14): a first camera (for example 22) configured to capture a front side of the vehicle through the window member (14): a radar device (for example 24) configured to capture the front side of the vehicle through the window member (14): a first heating unit (for example 34A) configured to heat the window member (14): a second heating unit (for example 34B) configured to heat the window member (14): and a control unit (for example 60) configured to control driving of the first heating unit (34A) and the second heating unit (34B, see Fig 5 and Paragraphs 0049-0050, 0074), wherein the first camera (22) and the radar device (24) are arranged side by side in a vehicle width direction, the first heating unit (34A) is arranged to heat a first region of the window member (14) overlapping an image capturing range of the first camera (22), the second heating unit (34B) is arranged to heat a second region of the window member (14) overlapping an image capturing range of the radar device (24) and the control unit (60) performs first heating control of making a heating output of the first heating unit (34A) larger than a heating output of the second heating unit (34B, for example see Figs 1-11 and Paragraphs 0038-0081, 34A is larger than 34B).  
Although Futatsugi discloses that the vehicle may have a different sensor or detecting device than the radar device in addition to the camera (for example see Paragraph 0081); Futatsugi does not explicitly disclose of wherein the vehicle radar device comprises a second camera.
Ohsumi discloses of a vehicle comprising: a window member constituting a windshield (for example 23): a first camera (for example 13) configured to capture a front side of the vehicle through the window member (23): a second camera (for example 13, see Figs 1A-1B, 3A-3D, 5) configured to capture the front side of the vehicle through the window member (23, for example see Figs 1A-1B, 2, 3A-3D and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second camera in a vehicle as taught by Ohsumi for improving distance calculations by providing a second imaging device to allow for triangulation.

Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art does not disclose of the apparatus according to claim 2, wherein the control unit sets a driving stop time between the first heating control and the second heating control based on an external environment and/or an internal environment of the transportation apparatus, and in an environment in which heat moves from an inside of the transportation apparatus to an outside, the driving stop time is set to a time shorter than in an environment in which heat moves from the outside of the transportation apparatus to the inside, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 8, the prior art does not disclose of the apparatus according to claim 6, further comprising: a first detection unit configured to detect a situation on the periphery of the transportation apparatus via the first region: and a second detection unit configured to detect the situation on the periphery of the transportation apparatus via the second region, wherein a detection result of the first detection unit is always monitored during movement of the transportation apparatus, and a detection result of the second detection unit is monitored when a predetermined condition is satisfied during the movement of the transportation apparatus, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 9, the prior art does not disclose of the apparatus according to claim 7, further comprising: a first detection unit configured to detect a situation on the periphery of the transportation apparatus via the first region: and a second detection unit configured to detect the situation on the periphery of the transportation apparatus via the second region, wherein a detection result of the first detection unit is always monitored during movement of the transportation apparatus. and a detection result of the second detection unit is monitored when a predetermined condition is satisfied during the movement of the transportation apparatus, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasetani et al. (US 2021/0092803)
Wato et al. (US 2019/0100158)
Bulgajewski et al. (US 2019/0031116)
Oikawa (US 2018/0056942)
Silwa et al. (US 2017/0334366)
Usami et al. (US 2017/0334364)
Furutake (US 2017/0064175)
Kimura et al. (US 2016/0006911)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844